DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s communications dated February 2, 2021.  Claims 1, 11, 18, and 20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.
In view of Applicant’s amendment and remarks, the 35 USC 101 rejections are hereby withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive and/or moot, as detailed below in the Prior Art Argument - Rejections section.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified 

Prior Art Arguments – Rejections
Applicant’s arguments filed on February 2, 2021, have been fully considered by Examiner, but are not persuasive.  For example:

With respect to claim 11, Applicant first argues “neither Bassin nor Tokappa, alone or in combination, teach or suggest determining, for one or more of the workload groups, resource allocations for a range of test times, where [sic] an amount of resources is allocated to each of the workload groups from a minimum time interval to a maximum time interval.”1  (Emphasis added to indicate new limitations). Examiner respectfully disagrees because the new limitation is inherent in Bassin’s disclosure of “determining, for one or more of the workload groups, resource allocations for a range of test times,” as claimed23.  However, Examiner notes that if the claim were amended to recite that the minimum and maximum time intervals are predetermined, it would overcome the current prior art rejection.


With respect to all other claim, Applicant makes arguments similar to those discussed with respect to claim 11 and are therefore also not persuasive and/or moot (see discussion of claim 11 above).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	With respect to claims 1, 11, and 18, claim 1 recites with emphasis added, “grouping, by a computing device, tasks based on analysis of the workloads based on the requirements... based on the updated data, determining, for one or more of the workload groups... determining an amount of resources to be allocated to each of the workload groups... costs for the one or more workload groups, the costs indicative of how much each workload group will cost....”  As only  to generate workload groups --.
	Claims 11 and 18 recite similar limitations are therefore also indefinite.  For purposes of compact prosecution only, Examiner has interpreted claims 11 and 18 similarly to claim 1 discussed above.

	With respect to all other claims, being respectively dependent on claims 1, 11, or 18, each inherits the 35 USC 112(b) deficiency identified above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bassin et al. (20170139817 – hereinafter Bassin) in view of Tokappa et al. (10430319 – hereinafter Tokappa) and Zhu et al. (20150229582 – hereinafter Zhu).

	With respect to claim 11, Bassin discloses A system, comprising: 
	one or more processors; and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors (e.g., Fig. 1 and associated text, e.g., [0054]-[0055], FIG. 1 shows an illustrative environment 10 for managing the processes in accordance with the invention.... The computing device 14 also includes a processor 20, memory 22A; [0057], In general, the processor 20 executes computer program code (e.g., program control 44), which can be stored in the memory 22A and/or storage system 22B.), cause the system to perform operations comprising: 
	accessing historical verification test data for one or more workloads [having different requirements] (e.g., Figs. 1, 4, 5, and 13 along with associated text, e.g., [0087] At step 560, the test model module 30 determines a test estimated effort for each test by leveraging knowledge of best practices and/or an applicable reference project. In embodiments, the test model module 30 determines the test estimate effort using pre-defined rules, logic, and probability tables, which may be based on analysis and/or data-mining of historic data from past test projects [accessing historical verification test data for one or more workloads] and ODC/DRM defect analysis, and which may be programmed into the TPOW 50; see also [0111] and [0120].); 
	[grouping tasks based on analysis of the workloads based on the requirements;]
	based on the test data, determining, for one or more of the workload groups, resource allocations for a range of test times, wherein an amount of resources is allocated to each of the workload groups from a minimum time interval to a maximum time interval, and [wherein changes that negatively impact cost or runtime without improving the other are discarded] (e.g., Figs. 1, 4, 5, 7, and 13-20 along with associated text, e.g., [0120] At step 1320, the resource modeling and simulation module 40 automatically obtains information associated with the test model 415 [based on the test data]; [0122] At step 1340, the resource modeling and ; 
	predicting, based on the resource allocations and historical data, costs associated with the one or more workload groups, [the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration] (e.g., Figs. 1, 4, 5, 7, 9, and 13 along with associated text, e.g., [0140], the UI 2000 shows a first cost-versus-duration curve 2010 associated with a ; and 
	allocating computing resources in a computing environment based on the predicting (e.g., Figs. 1, 4, 5, and 13-20 along with associated text, e.g., [0035], the tool is designed for dynamic updating so that as project conditions change, the resource allocation scenarios adapt accordingly; [0036], providing a model to project different resource allocation plan scenarios in a way that incorporates and reflects multiple perspectives and goals, and can be dynamically updated if and/or when project assumptions change over time; [0036], adjusting schedule constraints for expected resource modeling when the any of the factors such as total cost, time duration, etc., are not satisfied; see also [0080], [0120]-[0123], and [0129]-[0140].).
	Bassin does not appear to explicitly disclose having different requirements or grouping tasks based on analysis of the workloads based on the requirements.  However, in analogous art, Tokappa discloses accessing historical verification test data for one or more workloads having different requirements and grouping tasks based on analysis of the workloads based on the requirements (e.g., Figs. 1-2 and associated text, e.g., col. 6:28-43, The hub 158 can also group similar test cases based on resource requirements (e.g., ports, files, The hub 158 can also use parameters from historical data of test case execution to group and allocate test cases so as to more effectively utilize virtual machines. For example, the hub 158 can consider the time taken from previous runs, the platform (e.g., iOS or Android and version information), to group test cases and allocate them to a virtual machine [grouping, by a computing device, tasks based on analysis of the workloads based on the requirements]. In some embodiments, the hub 158 includes other intelligent programming that ensures that the test cases are grouped, allocated, and executed most efficiently.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bassin with the invention of Tokappa because it can improve testing efficiency, as suggested by Tokappa (see col. 2:1-3 and col. 6:35-37).
	Bassin in view of Tokappa does not appear to disclose wherein changes that negatively impact cost or runtime without improving the other are discarded or the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration. However, in analogous art, Zhu teaches wherein changes that negatively impact cost or runtime without improving the other are discarded (e.g., Figs. 1, 6, 7, 9, and 20 along with associated text, e.g., [0033-34], The WPPI system 102 applies the dilation factor to the resource usage profile that WPPI system 102 translates into the required resources needed to preserve QoS guarantees that include the time to process [runtime] or the accuracy (e.g., using the resource-time relationship regressed from training). In addition to time as a QoS metric; [0084], When the WPPI system 102 online consolidation algorithm 138 determines that a consolidation has a high probability of the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration (e.g., Figs. 1, 6, 7, 9, and 20 along with associated text, e.g., [0032] The WPPI system 102 may adjust affiliation rules 122 to balance the goals 126 of the cloud consumers 136 with the goals 128 of the service provider 134. Maximizing the revenue of the provider may be calculated as the fee collected for running a workload (118, 120) and meeting the QoS guarantee 126 less the cost 142 to provide the hardware infrastructure resources (144, 146, 148, 150, 160) used to meet the QoS guarantee 126; see also [0048], [0067-68], and [0093].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Zhu because it can “improve workload performance,” as suggested by Zhu (see [0002]).

	With respect to claim 14, Bassin also discloses grouping tasks associated with the workloads based on one or more constraints (e.g., Figs. 1, 4, 5-7, and 13-20 along with associated text, [0083] At step 520, the test model module 30 derives test dependencies from the .

	With respect to claim 15, Bassin also discloses removing predictions that negatively impact cost without improving runtime [or negatively impact runtime without improving cost] (e.g., Figs. 1, 4, 5, 7, 9, and 13-20 along with associated text, e.g., [0124]-[0125], UI 1500 depicts two alternate schedules of two different resource plans that each satisfy the resource modeling criteria (e.g., uses resource defined in the resource base 425, minimizes the total cost base on the optimized total cost model 435, conforms to the test dependencies defined in the test dependency graph of the test model 415, and conforms to the constraints defined in the optimized total cost model 435) [predictions]. In accordance with aspects of the invention and in accordance with parameter estimation techniques in general, it is possible to generate more than one resource model [predictions] that satisfies the defined resource modeling criteria for a given project... A user may utilize such a display to compare plural viable resource plans [predictions] and select a desired one to implement. For example, a user might select the first plan 1510 because it has a lowest optimized cost point [second plan is not selected because it has a higher cost without improving maximum duration relative to the first plan, i.e. removing predictions that negatively impact cost without improving runtime].).

	With respect to claim 17, Bassin also discloses generating a report of predicted time deltas and cost deltas (e.g., Figs. 1, 4, 5, 7, 9, and 13-20 along with associated text, e.g., [0134] FIG. 18 shows an exemplary user interface (UI) 1800 representing underlying functionality of .

Claims 1, 3, 5, 6, 8, 9, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassin in view of Tokappa, Zhang et al. (8499066 – hereinafter Zhang), and Zhu.

	With respect to claim 1, Bassin discloses A computer-implemented method for allocating computing resources for workloads [having different requirements] (e.g., Fig. 1, 4, and 5), the method comprising: 
	accessing historical verification test data for the workloads (e.g., Figs. 1, 4, 5, and 13 along with associated text, e.g., [0087] At step 560, the test model module 30 determines a test estimated effort for each test by leveraging knowledge of best practices and/or an applicable reference project. In embodiments, the test model module 30 determines the test estimate effort using pre-defined rules, logic, and probability tables, which may be based on analysis and/or data-mining of historic data from past test projects [accessing historical verification test data for the workloads] and ODC/DRM defect analysis, and which may be programmed into the TPOW 50; see also [0111] and [0120].); 
	[grouping, by a computing device, tasks based on analysis of the workloads based on the requirements;]
	[updating the accessed data by removing data for workloads that are mathematical outliers;] 
	based on the [updated] data, determining, for one or more of the workload groups, resource allocations for a range of test times, wherein the determining comprises for time intervals in a range from minimum to maximum, determining an amount of resources to be allocated to each of the workload groups, [wherein changes that negatively impact cost or runtime without improving the other are discarded] (e.g., Figs. 1, 4, 5, 7, and 13-20 along with associated text, e.g., [0120] At step 1320, the resource modeling and simulation module 40 automatically obtains information associated with the test model 415 [based on the test data]; [0122] At step 1340, the resource modeling and simulation module 40 generates micro planning for the project according to the optimized total cost model 435 and the data from steps 1310, 1320 [based on the data], and 1330. In embodiments, the generating the micro planning includes generating an optimized resource model (e.g., resource allocation plan) for the test project....the resource modeling and simulation module 40 operates to generate a resource model (e.g., resource allocation plan) that: allocates resource defined in the resource base 425 to the test cases [determining, for one or more workload groups, resource allocations]; see also [0123], For example, test cases 1410a, 1410b, . . . , 1410n are allocated to specific testers 1420, Moreover, the duration of each test case 1410a, 1410b, . . . , 1410n is indicated by the horizontal length of ; 
	predicting, based on the resource allocations and historical data, costs for the one or more workload groups  [the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration] (e.g., Figs. 1, 4, 5, 7, 9, and 13 along with associated text, e.g., [0140], the UI 2000 shows a first cost-versus-duration curve 2010 associated with a first resource model generated by the TPOW 50 and a second cost-versus-duration curve 2020 associated with a second resource model generated by the TPOW 50 [	predicting, based on the resource allocations and historical data, costs associated with the one or more workload groups]; [0114], the cost module 35 determines the optimized total cost model 435, described with respect to FIG. 4, by determining a minimum total cost (TC) in view of the maximum time duration (MTD) and expected escape defects (EED) constraints. The cost module 35 may be programmed with parameter estimation logic, which is known such that further explanation is not believed necessary, in order to determine the minimum TC in view of the applicable constraints; see also [0013], [0120]-[0123] and [0129].); and 	
	allocating computing resources in a computing environment based on the predicting (e.g., Figs. 1, 4, 5, and 13-20 along with associated text, e.g., [0035], the tool is designed for dynamic updating so that as project conditions change, the resource allocation scenarios adapt accordingly; [0036], providing a model to project different resource allocation plan scenarios in a way that incorporates and reflects multiple perspectives and goals, and can be dynamically updated if and/or when project assumptions change over time; [0036], adjusting schedule constraints for expected resource modeling when the any of the factors such as total cost, time duration, etc., are not satisfied; see also [0080], [0120]-[0123], and [0129]-[0140].).
	Bassin does not appear to explicitly disclose grouping, by a computing device, tasks based on analysis of the workloads based on the requirements. However, in analogous art, Tokappa teaches allocating computing resources for workloads having different requirements and grouping, by a computing device, tasks based on analysis of the workloads based on the requirements (e.g., Figs. 1-2 and associated text, e.g., col. 6:28-43, The hub 158 can also group similar test cases based on resource requirements (e.g., ports, files, or databases) and can assign similar test cases to similar virtual machines. The hub 158 can also use parameters from historical data of test case execution to group and allocate test cases so as to more effectively utilize virtual machines. For example, the hub 158 can consider the time taken from previous runs, the platform (e.g., iOS or Android and version information), to group test cases and allocate them to a virtual machine [grouping, by a computing device, tasks based on analysis of the workloads based on the requirements]. In some embodiments, the hub 158 includes other intelligent programming that ensures that the test cases are grouped, allocated, and executed most efficiently.)

	Bassin also does not appear to explicitly disclose updating the accessed data by removing data for workloads that are mathematical outliers and updated (as indicated above on bracketed, non-bold text). However, this is taught by analogous art, Zhang (e.g., Figs. 6-8 and associated text, e.g., col. 37:4-8, The routine next continues to block 615 to optionally remove outlier values from the obtained information, such as based on a statistical analysis (e.g., by deviating from a mean or other midpoint by more than a threshold, such as 1 or more standard deviations); see also col. 40:43-51, In block 810, the routine then obtains historical capacity usage information for the indicated computing node group from prior use of the group, and optionally removes or otherwise limits the weight given to erroneous values in the obtained historical information, such as by identifying outlier values from the obtained information based on a statistical analysis (e.g., by deviating from a mean or other midpoint by more than a threshold, such as 1 or more standard deviations).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outlier-removal invention of Zhang because outliers may be erroneous values that can damage the accuracy of analysis.  
	Bassin in view of Tokappa and Zhang does not appear to disclose wherein changes that negatively impact cost or runtime without improving the other are discarded or the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration. wherein changes that negatively impact cost or runtime without improving the other are discarded (e.g., Figs. 1, 6, 7, 9, and 20 along with associated text, e.g., [0033-34], The WPPI system 102 applies the dilation factor to the resource usage profile that WPPI system 102 translates into the required resources needed to preserve QoS guarantees that include the time to process [runtime] or the accuracy (e.g., using the resource-time relationship regressed from training). In addition to time as a QoS metric; [0084], When the WPPI system 102 online consolidation algorithm 138 determines that a consolidation has a high probability of failing (910) to achieve the QoS metric guarantees or the provider's revenue can be increased, the WPPI system 102 online consolidation algorithm 138 applies a search algorithm (910) based on hill climbing to look for a better (e.g., one or more optimal) consolidation configuration; [0097], In case 1 (1902), the WPPI system 102 determines that the consolidation/assignments miss the respective deadlines of app1 (1922), app2 (1924), app5 (1910) and app6 (1914) (4 out of 6 applications). While in case 2 (1904), the WPPI system 102 determines the consolidation/assignments that violate the deadline for app1 (1922), and case 1 makes less revenue (2004) compared to case 2 revenue (2006).) and the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration (e.g., Figs. 1, 6, 7, 9, and 20 along with associated text, e.g., [0032] The WPPI system 102 may adjust affiliation rules 122 to balance the goals 126 of the cloud consumers 136 with the goals 128 of the service provider 134. Maximizing the revenue of the provider may be calculated as the fee collected for running a workload (118, 120) and meeting the QoS guarantee 126 less the cost 142 to provide the hardware infrastructure resources (144, 146, 148, 150, 160) used to meet the QoS guarantee 126; see also [0048], [0067-68], and [0093].).


With respect to claim 18, Bassin discloses A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to (e.g., [0013], there is a computer program product comprising a computer usable storage medium having readable program code embodied in the storage medium. When executed on a computing device, the program code causes the computing device to....): 
access historical verification test data for one or more workloads [having different requirements] (e.g., Figs. 1, 4, 5, and 13 along with associated text, e.g., [0087] At step 560, the test model module 30 determines a test estimated effort for each test by leveraging knowledge of best practices and/or an applicable reference project. In embodiments, the test model module 30 determines the test estimate effort using pre-defined rules, logic, and probability tables, which may be based on analysis and/or data-mining of historic data from past test projects [access historical verification test data for one or more workloads] and ODC/DRM defect analysis, and which may be programmed into the TPOW 50; see also [0111] and [0120].); 
[group tasks based on analysis of the workloads based on the requirements;]
[update the accessed data by removing data for workloads that are mathematical outliers;] 
based on the [updated] data, determine, for one or more of the workload groups, resource allocations for a range of test times, wherein an amount of resources is allocated to each of the workload groups for time intervals in a range from minimum to maximum, and [wherein changes that negatively impact cost or runtime without improving the other are discarded] (e.g., Figs. 1, 4, 5, 7, and 13-20 along with associated text, e.g., [0120] At step 1320, the resource modeling and simulation module 40 automatically obtains information associated with the test model 415 [based on the test data]; [0122] At step 1340, the resource modeling and simulation module 40 generates micro planning for the project according to the optimized total cost model 435 and the data from steps 1310, 1320 [based on the data], and 1330. In embodiments, the generating the micro planning includes generating an optimized resource model (e.g., resource allocation plan) for the test project....the resource modeling and simulation module 40 operates to generate a resource model (e.g., resource allocation plan) that: allocates resource defined in the resource base 425 to the test cases [determining, for one or more workload groups, resource allocations]; see also [0123], For example, test cases 1410a, 1410b, . . . , 1410n are allocated to specific testers 1420, Moreover, the duration of each test case 1410a, 1410b, . . . , 1410n is indicated by the horizontal length of the test bar associated with the particular test case; [0140], For example, the UI 2000 shows a first cost-versus-duration curve 2010 associated with a first resource model generated by the TPOW 50 and a second cost-versus-duration curve 2020 associated with a second resource model generated by the TPOW 50. For example, the first curve 2010 may be associated with a first unadjusted resource model that caused a warning to be sent to the user when the schedule delay exceeded the threshold. The second curve 1820 may be representative of a second resource model that generated by the TPOW 50 after a user manually changed the MTD from 5 weeks to 6 weeks to accommodate the delay [for a range of test times in a range from minimum to maximum]; see also [0036], [0076], and [0131]-[0139].); 
predict, based on the allocations and historical data, costs for the one or more workload groups, [the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration] (e.g., Figs. 1, 4, 5, 7, 9, and 13 along with associated text, e.g., [0140], the UI 2000 shows a first cost-versus-duration curve 2010 associated with a first resource model generated by the TPOW 50 and a second cost-versus-duration curve 2020 associated with a second resource model generated by the TPOW 50 [	predicting, based on the resource allocations and historical data, costs associated with the one or more workload groups]; [0114], the cost module 35 determines the optimized total cost model 435, described with respect to FIG. 4, by determining a minimum total cost (TC) in view of the maximum time duration (MTD) and expected escape defects (EED) constraints. The cost module 35 may be programmed with parameter estimation logic, which is known such that further explanation is not believed necessary, in order to determine the minimum TC in view of the applicable constraints; see also [0013], [0120]-[0123] and [0129].); and 	
allocate computing resources in a computing environment based on the predicting (e.g., Figs. 1, 4, 5, and 13-20 along with associated text, e.g., [0035], the tool is designed for dynamic updating so that as project conditions change, the resource allocation scenarios adapt accordingly; [0036], providing a model to project different resource allocation plan scenarios in a way that incorporates and reflects multiple perspectives and goals, and can be dynamically updated if and/or when project assumptions change over time; [0036], adjusting schedule constraints for expected resource modeling when the any of the factors such as total cost, time duration, etc., are not satisfied; see also [0080], [0120]-[0123], and [0129]-[0140].).
	Bassin does not appear to explicitly disclose having different requirements or grouping tasks based on analysis of the workloads based on the requirements.  However, in analogous art, Tokappa teaches access historical verification test data for one or more workloads having different requirements and grouping tasks based on analysis of the workloads based on the requirements (e.g., Figs. 1-2 and associated text, e.g., col. 6:28-43, The hub 158 can also group similar test cases based on resource requirements (e.g., ports, files, or databases) and can assign similar test cases to similar virtual machines. The hub 158 can also use parameters from historical data of test case execution to group and allocate test cases so as to more effectively utilize virtual machines. For example, the hub 158 can consider the time taken from previous runs, the platform (e.g., iOS or Android and version information), to group test cases and allocate them to a virtual machine [grouping, by a computing device, tasks based on analysis of the workloads based on the requirements]. In some embodiments, the hub 158 includes other intelligent programming that ensures that the test cases are grouped, allocated, and executed most efficiently.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bassin with the invention of Tokappa because it can improve testing efficiency, as suggested by Tokappa (see col. 2:1-3 and col. 6:35-37).
	Bassin also does not appear to explicitly disclose update the accessed data by removing data for workloads that are mathematical outliers and updated (as indicated above on bracketed, non-bold text). However, this is taught by analogous art, Zhang (e.g., Figs. 6-8 and associated text, e.g., col. 37:4-8, The routine next continues to block 615 to optionally remove outlier values from the obtained information, such as based on a statistical analysis (e.g., by deviating from a mean or other midpoint by more than a threshold, such as 1 or more standard 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bassin with the outlier-removal invention of Zhang because outliers may be erroneous values that can damage the accuracy of analysis.
	Bassin in view of Tokappa and Zhang does not appear to disclose wherein changes that negatively impact cost or runtime without improving the other are discarded or the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration. However, in analogous art, Zhu teaches wherein changes that negatively impact cost or runtime without improving the other are discarded (e.g., Figs. 1, 6, 7, 9, and 20 along with associated text, e.g., [0033-34], The WPPI system 102 applies the dilation factor to the resource usage profile that WPPI system 102 translates into the required resources needed to preserve QoS guarantees that include the time to process [runtime] or the accuracy (e.g., using the resource-time relationship regressed from training). In addition to time as a QoS metric; [0084], When the WPPI system 102 online consolidation algorithm 138 determines that a consolidation has a high probability of failing (910) to achieve the QoS metric guarantees or the provider's revenue can be increased, the WPPI system 102 online consolidation algorithm 138 applies a the costs indicative of how much each workload group will cost for current and optimized resource allocations, the costs including resource preparation cost and actual work duration (e.g., Figs. 1, 6, 7, 9, and 20 along with associated text, e.g., [0032] The WPPI system 102 may adjust affiliation rules 122 to balance the goals 126 of the cloud consumers 136 with the goals 128 of the service provider 134. Maximizing the revenue of the provider may be calculated as the fee collected for running a workload (118, 120) and meeting the QoS guarantee 126 less the cost 142 to provide the hardware infrastructure resources (144, 146, 148, 150, 160) used to meet the QoS guarantee 126; see also [0048], [0067-68], and [0093].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Zhu because it can “improve workload performance,” as suggested by Zhu (see [0002]).

	With respect to claim 3, Bassin also discloses grouping tasks associated with the workloads based on one or more constraints (e.g., Figs. 1, 4, 5-7, and 13-20 along with associated text, [0083] At step 520, the test model module 30 derives test dependencies from the use case dependencies. In embodiments, test cases are defined in a micro plan as actual tasks that are done in association with a particular use case, and as such are linked to a particular use .

	With respect to claim 5, Bassin also discloses removing predictions that negatively impact cost without improving runtime [or negatively impact runtime without improving cost] (e.g., Figs. 1, 4, 5, 7, 9, and 13-20 along with associated text, e.g., [0124]-[0125], UI 1500 depicts two alternate schedules of two different resource plans that each satisfy the resource modeling criteria (e.g., uses resource defined in the resource base 425, minimizes the total cost base on the optimized total cost model 435, conforms to the test dependencies defined in the test dependency graph of the test model 415, and conforms to the constraints defined in the optimized total cost model 435) [predictions]. In accordance with aspects of the invention and in accordance with parameter estimation techniques in general, it is possible to generate more than one resource model [predictions] that satisfies the defined resource modeling criteria for a given project... A user may utilize such a display to compare plural viable resource plans [predictions] and select a desired one to implement. For example, a user might select the first plan 1510 because it has a lowest optimized cost point [second plan is not selected because it has a higher cost without improving maximum duration relative to the first plan, i.e. removing predictions that negatively impact cost without improving runtime].). 

	With respect to claim 6, Bassin also discloses wherein the costs comprise costs with both current and optimized resource allocations (e.g., Figs. 1, 4, 5, 7, 9, and 13-20 along with associated text, e.g. [0140], the UI 2000 shows a first cost-versus-duration curve 2010 associated with a first resource model generated by the TPOW 50 and a second cost-versus-duration curve 2020 associated with a second resource model generated by the TPOW 50. For example, the first .

	With respect to claim 8, Bassin also discloses generating a report of predicted time deltas and cost deltas (e.g., Figs. 1, 4, 5, 7, 9, and 13-20 along with associated text, e.g., [0134] FIG. 18 shows an exemplary user interface (UI) 1800 representing underlying functionality of the TPOW 50 in accordance with aspects of the invention. For example, the UI 1800 shows a first cost-versus-duration curve 1810 associated with a first resource model generated by the TPOW 50 and a second cost-versus-duration curve 1820 associated with a second resource model generated by the TPOW 50. For example, the first curve 1810 may be associated with a first unadjusted resource model, and the second curve 1820 may be representative of a second resource model that was generated by the TPOW 50 after a user manually changed the MTD (e.g., from 6 weeks to 5 weeks). In this example, the manual adjustment of the MTD shortens the time to complete the project, which pulls another resource (e.g., tester) onto the project, which increase the total cost of the second project to more than that of the first project; see also [0140].).

	With respect to claims 9 and 20, Bassin also discloses generating alerts when predicted resource consumption or runtime exceed predetermined limits (e.g., Figs. 1, 4, 5, 7, 9, and 13-20 along with associated text, e.g., [0080], At step 460, the resource modeling and simulation .

	With respect to claim 12, Bassin does not appear to explicitly disclose updating the accessed data by removing data for workloads that are mathematical outliers.  However, this is taught by analogous art, Zhang (e.g., Figs. 6-8 and associated text, e.g., col. 37:4-8, The routine next continues to block 615 to optionally remove outlier values from the obtained information, such as based on a statistical analysis (e.g., by deviating from a mean or other midpoint by more than a threshold, such as 1 or more standard deviations); see also col. 40:43-51, In block 810, the routine then obtains historical capacity usage information for the indicated computing node group from prior use of the group, and optionally removes or otherwise limits the weight given to erroneous values in the obtained historical information, such as by identifying outlier values from the obtained information based on a statistical analysis (e.g., by deviating from a mean or other midpoint by more than a threshold, such as 1 or more standard deviations).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bassin with the outlier-removal invention of Zhang because outliers may be erroneous values that can damage the accuracy of analysis.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bassin in view of Tokappa, Zhang, and Zhu as applied to claim 1 above, and further in view of Bassin et al. .

	With respect to claim 2, Although Bassin in view of Tokappa, Zhang, and Zhu discloses the invention of claim 1 including the historical verification test data (see the rejection of claim 1 above), it does not appear to explicitly disclose that it comprises runtime test data for a predetermined time period. However, this is taught by analogous art, Bassin ‘486 (e.g., Figs. 1-2 and associated text, [0073], the architecture 200 includes a test execution environment monitoring component 235 to capture the runtime test execution information and the real defect information in order to support the calibration of the model for accuracy.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bassin ‘486 in order to support accuracy, as suggested by Bassin ‘486 (see [0073]).  

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bassin in view of Tokappa, Zhang, and Zhu as applied to claims 1 and 18 above, and further in view of Figura et al. (20130182700 – hereinafter Figura).

	With respect to claim 4 and 19, Bassin in view of Tokappa, Zhang, and Zhu does not appear to explicitly disclose wherein removing mathematical outliers comprises removing a top and bottom quartile.  However, this is taught by analogous art, Figura (e.g., [0092], discarding all values greater than the upper quartile, discarding all values less than the lower quartile.).
.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bassin in view of Tokappa, Zhang, and Zhu as applied to claim 1 above, and further in view of Ritter et al. (20200034701 – hereinafter Ritter).

	With respect to claim 7, Bassin also discloses wherein the costs are based on [resource preparation cost] and work duration (e.g., Figs. 1, 4, 5, 7, 9, and 13-20 along with associated text, e.g., [0114] In embodiments, the cost module 35 determines the optimized total cost model 435, described with respect to FIG. 4, by determining a minimum total cost (TC) in view of the maximum time duration (MTD) and expected escape defects (EED) constraints.).
	Bassin in view of Tokappa and Zhang does not appear to explicitly disclose resource preparation cost. However, this is taught by analogous art, Ritter (e.g., [0061], internal costs (e.g., computing resource use for provisioning the job, such as sending and receiving network requests, costs involved in preparing instructions to be sent to other computing systems or to request or use resources.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ritter in order to provide “[e]fficient provisioning”, as suggested by Ritter ([0061]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bassin in view of  as applied to claim 1 above, and further in view of Chatterjee et al. (8140775 – hereinafter Chatterjee).

	With respect to claim 10, Bassin in view of Tokappa, Zhang, and Zhu does not appear to explicitly disclose wherein the updating comprises restriping computing resources. However, this is taught by analogous art, Chatterjee (e.g., Fig. 3 and associated text, e.g., col. 7:30-35, The routine 300 can be part of a workflow module that determines when to perform certain background tasks. For example, data migration, restriping, defragmentation, and so forth.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Chatterjee because “Improved allocation of background operations may reduce system overload and also may reduce the impact on production performance”, as suggested by Chatterjee (see col. 1:52-60.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bassin in view of Tokappa and Zhu as applied to claim 11 and further in view of Bassin ‘486.

	With respect to claim 13, Although Bassin in view of Tokappa and Zhu discloses the invention of claim 11 including the historical verification test data (see the rejection of claim 11 above), it does not appear to explicitly disclose that it comprises runtime test data for a predetermined time period. However, this is taught by analogous art, Bassin ‘486 (e.g., Figs. 1-2 and associated text, [0073], the architecture 200 includes a test execution environment monitoring component 235 to capture the runtime test execution information and the real defect 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bassin ‘486 in order to support accuracy, as suggested by Bassin ‘486 (see [0073]).  

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bassin in view of Tokappa and Zhu as applied to claim 11 and further in view of Ritter.

	With respect to claim 16, Bassin also discloses wherein costs are based on [resource preparation cost] and work duration (e.g., Figs. 1, 4, 5, 7, 9, and 13-20 along with associated text, e.g., [0114] In embodiments, the cost module 35 determines the optimized total cost model 435, described with respect to FIG. 4, by determining a minimum total cost (TC) in view of the maximum time duration (MTD) and expected escape defects (EED) constraints.).
	Bassin in view of Tokappa and Zhu does not appear to explicitly disclose resource preparation cost. However, this is taught by analogous art, Ritter (e.g., [0061], internal costs (e.g., computing resource use for provisioning the job, such as sending and receiving network requests, costs involved in preparing instructions to be sent to other computing systems or to request or use resources.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ritter in order to provide “[e]fficient provisioning”, as suggested by Ritter ([0061]).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Niu “Workload Allocation Mechanism for Minimum Service Delay in Edge Computing-Based Power Internet of Things” teaches a technique for workload allocation optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192

                                                                                                                                                                                                





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 8.
        2 See the 35 USC 103 rejection of claim 11 below at p. 6
        3 See Bassin, e.g., [0140], For example, the UI 2000 shows a first cost-versus-duration curve 2010 associated with a first resource model generated by the TPOW 50 and a second cost-versus-duration curve 2020 associated with a second resource model generated by the TPOW 50. For example, the first curve 2010 may be associated with a first unadjusted resource model that caused a warning to be sent to the user when the schedule delay exceeded the threshold. The second curve 1820 may be representative of a second resource model that generated by the TPOW 50 after a user manually changed the MTD from 5 weeks to 6 weeks to accommodate the delay; see also [0120-123] and [0131]-[0139].